        Case: 1:20-cv-02542-JG Doc #: 1-1 Filed: 11/11/20 1 of 1. PageID #: 20


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 COLLEEN KUCHAR, et al.,                          )
 On behalf of herself and all other persons       )
 similarly situated,                              )
                                                  )
                Plaintiffs,                       )
   v.                                             )
                                                  )
 SABER HEALTHCARE                                 )
 HOLDINGS, LLC et al.                             )
                                                  )
                Defendants.                       )

                                OPT-IN AND CONSENT FORM

        I hereby opt into the above-captioned collective action and consent to be a party Plaintiff.

I understand that by filing this consent, I will be bound by the judgment of the Court on all issues

in this case.


          11/11/2020

__________________                            ____________________________________
Date                                          Signature

                                                            Colleen Kuchar

                                              ____________________________________
                                              Printed Name
